Citation Nr: 0007188	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-14 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision of January 4, 1978, for failing to grant service 
connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1949 to October 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1997 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).  In the decision, the RO concluded that 
a prior decision of January 4, 1978, which did not grant 
service connection for tinnitus, did not contain clear and 
unmistakable error.

The Board notes that in an informal hearing presentation of 
September 1999, the veteran's representative argued that a 
decision of December 13, 1982, contains clear and 
unmistakable error in failing to assign an effective date 
earlier than September 13, 1982, for service connection for 
labyrinth dysfunction.  In essence, he argues that a claim 
for labyrinth dysfunction manifested by dizziness and ringing 
of the ears remained open and unadjudicated from June 1977 
until the December 1982 decision.  That issue, however, has 
not been developed or certified for appellate review.  
Accordingly, the Board refers those arguments to the RO for 
any appropriate action.


FINDINGS OF FACT

1.  The evidence which was of record on January 4, 1978, did 
not include competent evidence of a diagnosis of tinnitus or 
an opinion showing a link between the claimed tinnitus and 
the veteran's period of service or his service-connected 
disabilities.

2.  The decision of January 4, 1978, which did not grant 
service connection for tinnitus was based on the correct 
facts as they were known at that time, and was in accordance 
with the existing law and regulations.


CONCLUSION OF LAW

The decision of January 4, 1978, which did not grant service 
connection for tinnitus does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of January 4, 1978.  He argues that the 
decision was erroneous because it should have granted service 
connection for tinnitus. 

The evidence which was of record at that time included the 
veteran's DD 214 which showed service from September 1949 to 
October 1952.  The evidence also included the veteran's 
service medical records which did not contain any references 
to tinnitus.  The only disorder pertaining to the ears which 
was noted in the report of a medical examination conducted in 
September 1952 for the purpose of the veteran's separation 
from service was chronic recurrent otitis media with drainage 
at present.

The veteran was afforded a general medical examination and an 
ear, nose and throat examination by the VA in March 1953.  
The reports show that the veteran complained of having 
drainage from the right ear and hearing loss, but did not 
complain of tinnitus.  Service connection was granted for the 
otitis media and hearing loss in a decision of April 1953.  
Similarly, the report of an examination in March 1958 also 
did not contain any mention of tinnitus.   

The earliest post service medical treatment record containing 
a reference to tinnitus is a VA hospital summary dated in 
August 1958 which shows that the veteran gave a history of 
having tinnitus at the time of a blast injury in service.  
The only current diagnosis noted was chronic mastoiditis, 
right, operated, improved.  

The report of a VA examination conducted in February 1959 
shows that the veteran's only complaints were of having 
hearing loss and numbness of the right side of his head.  The 
diagnoses did not include tinnitus.  Similarly, the reports 
of ear, nose, and throat examinations conducted by the VA in 
June 1969 and September 1974 also do not contain references 
to tinnitus.  

In June 1977, the veteran requested that he be examined for 
his service-connected ear disability.  He stated that he had 
constant ringing and buzzing in both ears.  Subsequently, the 
veteran was afforded an ear, nose and throat examination by 
the VA in August 1977.  The veteran's complaints included 
having dizzy spells, worse hearing, and continuous buzzing 
and ringing in his ears.  It was noted that the veteran was 
service-connected for chronic otitis media and hearing loss.  
Following examination, the examiner stated that the diagnosis 
was "unchanged."  

The veteran was afforded another ear, nose and throat 
examination in October 1977.  The report shows that the 
veteran reported complaints of lightheadedness.  Following 
examination, the only diagnostic impressions were mild 
positional dizziness, probably secondary to the previous 
infection in mastoid cavity; and no evidence of 
labyrinthitis.  

In the rating decision of January 4, 1978, the RO summarized 
the findings on the examinations, and granted the claim for 
an increased rating for hearing loss on the right side.  The 
RO did not specifically render a decision regarding service 
connection for tinnitus.  To the extent that no decision was 
rendered, the Board notes that there would be no decision to 
review for clear and unmistakable error.  For the sake of 
argument, however, the Board will assume that the RO 
implicitly denied a claim for service connection for 
tinnitus.  

The veteran did not appeal the January 4, 1978, decision.  
Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a) (1999).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The error must be so undebatable that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Errors 
that would not have changed the outcome are harmless and, by 
definition, do not give rise to the need for revising the 
previous decision.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error. "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Nor may the failure to follow 
procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).

The Board finds that the decision of January 4, 1978, which 
did not adjudicate or allow a claim for service connection 
for tinnitus was based on the correct facts as they were 
known at that time.  The Board notes that the evidence which 
was of record included complaints of tinnitus, however, there 
was no diagnosis of tinnitus.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). 

Moreover, there was also no medical opinion linking the 
claimed tinnitus to service or to a service-connected 
disability.  In order for a claim for service connection to 
be well-grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).  

Thus, the evidence which was of record at that time was 
insufficient to support a claim for service connection for 
tinnitus.  Therefore, the Board finds that the decision by 
the RO was in accordance with the applicable law and 
regulations.  Although the appellant disagrees with the 
conclusions reached by the RO, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
January 4, 1978, which did not adjudicate and allow a claim 
for service connection for tinnitus.  Even if there were 
error in failing to adjudicate the claim, the outcome was not 
manifestly different but for the error as there was not 
sufficient evidence to support the claim.  Accordingly, the 
benefit sought on appeal is denied.




ORDER

The decision of January 4, 1978, which did not grant service 
connection for tinnitus does not contain clear and 
unmistakable error.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

